PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/489,632
Filing Date: 28 Aug 2019
Appellant(s): SCHUNK KOHLENSTOFFTECHNIK GMBH



__________________
Andrew D. Dorisio
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 7, 2022
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim 1-7, 9-14 and 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5300322 by Lowden alone or taken with US 5286565 by Holzl et al.

Claim 1:  Lowden discloses a method for producing a product formed from a material consisting essentially of carbon or ceramic (see Example III and VII), the product being coated with a surface layer by chemical vapor deposition (CVD), comprising coating the product with a surface layer of at least semi-crystalline silicon nitride (Si.sub.3N.sub.4), the surface layer being formed on the product (see Table I, e.g. sample 18) at a process temperature that overlaps the range as claimed (see Example III).  Therefore the process of Lowden makes obvious the claimed ranges of temperature.
As for the requirement of CVI and CVD, the examiner notes Lowden explicitly discloses CVI is a CVD process (column 2, lines 26-50) and therefore the process of Lowden would necessarily encompass both a CVI process (first part of the deposition process) and a CVD process (second part of the deposition process).  See e.g. Example VI, which discloses infiltration and deposition of a surface layer (i.e. CVI and CVD).  
At the very least, Lowden discloses all that is taught above and discloses CVD deposition of SiN as taught above; however the examiner cites here Holzl for the sake of compact prosecution.  Holzl also discloses a method for depositing coatings, including SiN, for oxidation resistance (pertinent to Lowden, see column 1, lines 30-37) and discloses both CVI deposition fo intermediate coating to infiltrate pores of the substrate and thereafter CVD deposition for an outer coating for the deposition of crystalline SiN for both layers (column 5, lines 25-35, column 6, lines 45-68 and column 7, lines 8-20).  Therefore, taking the references collectively and all that is known to one of ordinary skill in the art at the time of the invention, it would have been obvious as predictable to modify Lowden to infiltrate using CVI followed by coating with CVD as such is taught by Holzl as a method for forming coatings for various benefits including oxidation resistance.
Lowden discloses the surface layer is formed from stoichiometric crystalline silicon nitride (tables specifically noted the Si3N4 -both alpha and beta phases which reasonably reads on the claimed stoichiometric nature of the crystal, see e.g. claim 4) and discloses embodiment without Mo in the layer (see e.g. sample 16, wherein the trigonal (α-Si3N4).  Lowden discloses the crystalline silicon nitride itself is formed free of carbon, hydrogen, oxygen and metals (Tables), where the claims require a surface layer of “at least . . . crystalline silicon nitride Si3N4 . .  wherein the surface layer is formed from stoichiometric crystalline silicon nitride” and it is this silicon nitride that is free of carbon, hydrogen, oxygen and metals.  In other words, the claims do not foreclose other materials in the surface layer, only that this surface layer has at least stoichiometric silicon nitride which is free of the claimed materials.  
At the very least, a full review of the appellant’s claims and the supporting specification, illustrates that the stoichiometric, crystallinity and composition of the SiN is result of the specific process steps taken and Lowden discloses these specific process steps, including dependent claims that are further discussed below such as the gases, and therefore the examiner maintains that the prior art must necessarily have the same results as the appellant, i.e. stoichiometric crystalline silicon nitride that is formed free of carbon, hydrogen, oxygen and metals, because Lowden is using the same process steps and parameters unless the appellant is using specific process parameters or process steps that are neither claims nor disclosed as specifically required to achieve the results.  
Claim 4:  Lowden discloses the crystalline silicon nitride is formed in the modifications trigonal (.alpha.-Si3N4), hexagonal (.beta.-Si3N4), see Table I.
Claim 5:  Lowden discloses deposition thickness of 100 to 150 microns (Example III) and therefore meets the requirement of this claim.
Claim 6:  Lowden discloses a surface layer is formed at a pressure of 3.3 kPa and therefore meets the requirement of this claim (Example III).  At the very least, the examiner notes the pressure is a result effective variable, directly affecting the CVD process and therefore determination of such would have been obvious through routine experimentation.  
Claim 7:  Lowden discloses a chemical vapor deposition, the product is heated to process temperature in a process chamber and a metered amount of a gas mixture comprising at least one compound containing silicon and one compound containing nitrogen is fed into the process chamber, the surface layer of crystalline silicon nitride being deposited on the product (Figure 1 in combination with examples I and III).
Claim 9:  Lowden discloses all that is taught above and discloses CVD deposition of SiN as taught above; however fails to deposit silicon and thereafter subject to nitrogen gas.  However, Holzl also discloses a method for depositing coatings, including SiN, for oxidation resistance (pertinent to Lowden, see column 1, lines 30-37) and discloses supplying silicon gas for the formation of silicon layer and thereafter nitriding with a nitrogen gas  (see e.g. Example 1, column 5).  Therefore, it would have been obvious to one of ordinary skill in the art to have provide the silicon and thereafter the nitrogen as such is taught as a known vapor deposition process for crystalline SiN.
Claim 10:  Holzl discloses silicon gas during the formation of the surface layer of silicon and therefore makes obvious this claim requirement.  
Claim 11:  Lowden discloses the compound containing silicon and the compound containing nitrogen are fed into the process chamber at a ratio, but fails to disclose the ratio as claimed.  However, Lowden does disclose varying the ratio of the components is controllable and directly affects the composition of the coating and therefore adjusting the ratio would have been obvious through routine experimentation.
Claim 12:  Lowden discloses resistance heating (column 5, lines 35-42).
Claim 13:  Lowden discloses ammonia and silane (column 5, lines 1-15, Example V).
Claim 14:  Lowden discloses hydrogen (column 5, lines 8-10) and hydrogen chloride (column 5, lines 49-50).
Claim 17:  Lowden discloses pores are closed during a CVI process, pores are closed or filed with the silicon nitride (Example VII, column 2, lines 25-50).
Claim 18:   Lowden discloses CVI and infiltration of a layer up to the depth as claimed (see e.g. column 2, lines 45-50), wherein a steep gradient occurs due to the temperature and/or the effective infiltration occurs.  At the very least, the degree of infiltration would naturally flow from the process steps and gases and the prior art discloses and makes obvious the claimed process conditions and therefore must necessarily have the same results unless the appellant is using specific process parameters that are not claimed or disclosed as required to provide the claimed results. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5300322 by Lowden alone or with Holzl taken with US 4580524 by Lackey, Jr. et al.

Lowden alone or with Holzl discloses all that is taught above and disclose supplying the gases to the product using known processes including those as taught by US Patent 4580524 (column 7, lines 60-68).  Lackey discloses a known CVD process for depositing SiN and discloses supplying a gas mixture that is formed within a process-gas nozzle in the process chamber (Figure 1 and accompanying text, specifically gas distributor) and therefore it would have been obvious to have utilized such a known gas nozzle with a reasonable expectation of success.
Lackey discloses flowing the individual gases into what can reasonably be considered a nozzle and wherein the gases are not mixed until they enter the region where the deposition is desire, i.e. to prevent premature deposition and plugging the gas lines (column 5, lines 60-68), and therefore the location of the mixing of the gases to form SiN is a result effective variable and determination of such as the point of exit of the nozzle would have been obvious to one of ordinary skill in the art at the time of the invention. 

(2) Response to Argument
A. Factual evidence supports a finding that Claim 1 is obvious
Appellant’s argue the prior art fails to disclose a surface layer formed from stoichiometric crystalline silicon nitride, and the crystalline silicon nitride is formed from of carbon, hydrogen, oxygen and metals.  To support this position the Appellant argues that that composition of Tables of Lowden all include a significant amount of hydrogen, which means that the crystalline silicon nitride is not formed free of hydrogen and the process cannot be stoichiometric.  This position is supported by appellant’s citation of the gas mixture of Lowden, specifically that such includes hydrogen.
The examiner notes that this position is clearly not supported by any factual evidence and therefore mere attorney speculation.  Initially, the examiner notes that the instant appellant is claiming using hydrogen during their process, see claim 14.  Therefore, because the appellants own process includes hydrogen, the examiner is not persuaded that hydrogen of Lowden would results in non-stoichiometric SiN as argued by the appellant.  In other words, both processes use hydrogen and the same gases and therefore would necessarily have the same results.  Appellant argues that the use of hydrogen makes a stoichiometric compound or corresponding crystal considerably more difficult or impossible, again this argument is without any factual support and therefore moot.  Additionally, as noted above, appellant’s own process including supplying hydrogen and therefore this fact clearly rebuts the appellant’s unsupported position.
The appellant’s arguments that the prior art does not disclose stoichiometric silicon nitride because of the existence of hydrogen in the source gas but fails to appreciate that their claims include processes that encompass stoichiometric silicon nitride with hydrogen in the source gas.  Here, the prior art Lowden discloses what can reasonably be considered stoichiometric SiN, see alpha and beta Si3N4 at Table I among others.  These are stoichiometric SiN as claimed by appellant, see claim 4.  
Appellant’s argument that “due to the presence of hydrogen, at least one reactant is used in excess, and the presence of impurity atoms makes a stoichiometric compound or a corresponding crystal considerably more difficult or impossible” is noted.  This argument has no factual support and is deemed moot.   Again, the evidence on record is contrary to this argument, that is hydrogen is present and stoichiometric is formed.  Therefore, the argument is not persuasive as it is specifically contrary to the appellant’s own factual evidence i.e. claims and specification.
Lowden discloses the surface layer is formed from stoichiometric crystalline silicon nitride (tables specifically noted the Si3N4 -both alpha and beta phases which reasonably reads on the claimed stoichiometric nature of the crystal, see e.g. claim 4) and discloses embodiment without Mo in the layer (see e.g. sample 16, wherein the trigonal (α-Si3N4).  
Lowden discloses the crystalline silicon nitride itself is formed free of carbon, hydrogen, oxygen and metals (Tables), where the claims require a surface layer of “at least . . . crystalline silicon nitride Si3N4 . .  wherein the surface layer is formed from stoichiometric crystalline silicon nitride” and it is this silicon nitride that is free of carbon, hydrogen, oxygen and metals.  In other words, the claims do not foreclose other materials in the surface layer, only that this surface layer has at least stoichiometric silicon nitride which is free of the claimed materials.  
For all the above reasons, the examiner maintains that the prior art discloses stoichiometric crystalline silicon nitride within the scope of the claims as drafted.
The appellant argues that the examiner bears the burden of proof based on evidence and the examiner agrees, and notes that the factual evidence supports a prima facie case of obviousness that the prior art forms a stoichiometric SiN, see alpha and beta Si3N4 at Table I among others.  The rebuttal argument, that is the presence of hydrogen will prevent the formation of stoichiometric SiN, has no factual support and there the appellant has not proffered rebuttal evidence but mere spurious arguments. 
B. Evidence supports a finding that Claim 8 is obvious
Lowden references Lackey, which discloses the precursors for SiN will be supplied individually and mixed at a location near deposition (nozzle being disclosed by Lackey as concentric pipes, wherein mixing occurs within this process gas nozzle).  Please note that the test of obviousness is not an express suggestion of the claimed invention in any or all references, but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them (In re Rosselet, 146 USPQ 183).
Appellants argue that a nozzle, to a skilled artisan, is a “short tube with a taper or constriction used (as on a hose) to speed up or direct a flow of fluid” and cites the Merriam Webster Dictionary of English language.  Initially, Appellant has not provided the evidentiary support for this definition.  However, an independent review by the examiner of the online Merriam Webster Dictionary notes this definition is the second definition, where the first definition is “a projecting vent of something.”  
Appellant’s narrow definition that a nozzle would be understood to have a taper or constriction is not supported by factual evidence on the record.  The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).  Here the specification does not define the scope of the nozzle, makes no reference limiting the nozzle to a certain structure or any description of the nozzle used in the present application and there is no drawing illustrating the taper as alleged by the appellant is required.  Here, there is no indication or evidence, besides the appellant’s spurious arguments, that the appellant’s nozzle as used in the application has a taper, constriction or varying cross section (merely stating a nozzle).  As such, the narrow definition/interpretation proffered by the appellant is not consistent with the broadest reasonable interpretation, that is the mere requirement of a nozzle, which can be interpreted as a vent for projecting.  Here, as outlined at length, the prior art mixing location can reasonably read on the broadly drafted claim language, that is gases mixed “within a nozzle.”
Appellant’s argues that a nozzle should have a varying cross-section area, constriction or taper.  The examiner disagrees with this narrow argument and notes the appellant’s own evidence that was supplied in response to the Non-Final office action, states “a nozzle is often a pipe” or “nozzle is a short tube . . . forming the vent of a hose or pipe” and therefore a nozzle is a tube/pipe that has an opening for supply.  The claims do not require tapering or varying cross-sectional area to increase kinetic energy and therefore this cannot be brought into the claims as drafted.    The appellants own specification fails to provide any guidance as to the term and therefore there is no evidence on the record that a taper or constriction is required.  Claims given their broadest reasonable interpretation and such is not limited to the narrow interpretation as argued by the appellant.  
While not specifically required to meet the claim rejection, the examiner also noted that even taking the appellants narrow interpretation that some confinement of gas (i.e. constriction) is needed to be within the term nozzle, the location outside of the concentric tubes, at the base of the well, surrounded by the confining ring 118 would read on the broadly drafted "nozzle" because it necessarily confines the flow of the gas by the action of the seal which "forces" and “constricts” the gases in a direction. This confinement ring creates a short tube that constricts the gases and forces the gases into the substrate to form the layer.  Within this short tube, i.e. nozzle that constricts, the gases are mixed as they exit the concentric tubes and prior to deposition.

    PNG
    media_image2.png
    149
    366
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1085
    653
    media_image3.png
    Greyscale

Additionally, the examiner notes that Lackey specifically discloses the location of the mixing is a result effective variable, the point of mixing such that the gases are mixed; however, premature deposition should not occur.  As set forth previously, the level of one of ordinary skill in the art is such that the location of the mixing is a result effective variable and determination of the mixing point, including that as claimed would have been obvious to one of ordinary skill in the art. Appellant's have not offered any rebuttal evidence and only mere conjecture and therefore the examiner maintains that absent such evidence the examiner maintained the prima facie case of obviousness.  
Appellant has argued that there needs to be a reason for combining the references, the examiner notes the reasons are set forth at length in the prior art rejection of record.  Specifically, Lowden specifically cites Lackey and therefore clearly provide specific motivation to combine the disclosures.  Additionally, even if such was not specifically cited, Lackey illustrates flowing the individual gases into what can reasonably be considered a nozzle and wherein the gases are not mixed until they enter the region where the deposition is desired, i.e. to prevent premature deposition and plugging the gas lines (column 5, lines 60-68), and therefore the location of the mixing of the gases to form SiN is a result effective variable and determination of such as the point of exit of the nozzle would have been obvious to one of ordinary skill in the art at the time of the invention.  The reason for combining is to reap the benefits of controlling the location of mixing to prevent the premature deposition, clearly sufficient reason with a rational underpinning and motivation to combine the teachings to support the combination.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
David Turocy
/DAVID P TUROCY/Primary Examiner, Art Unit 1718                                                                                                                                                                                                        
Conferees:

/GORDON BALDWIN/       Supervisory Patent Examiner, Art Unit 1718                                                                                                                                                                                                 
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700   

                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.